[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] DECISION AND JUDGMENT ENTRY
{¶ 1} This accelerated case is before the court on appeal from the Huron County Court of Common Pleas, which reversed the decision of appellant Council of the City of Willard, Ohio to deny appellee Judy Smith's request for an area variance. We issue our decision pursuant to App.R. 11.1(E). Because we find that the decision of the trial court was supported by "a preponderance of reliable, probative and substantial evidence," see Kisil v. Sandusky (1984), 12 Ohio St.3d 30, 34; Kim v.Vasko (Mar. 31, 2000), Lucas App. No. L-99-1199, appeal dismissed (2000), 89 Ohio St.3d 1466, assignment of error IA is found not well-taken. Additionally, because we find that the trial court's remand to the administrative body for further determination was proper pursuant to State ex rel. Village of Chagrin Falls v. Geauga Cty. Bd. of Commrs.,96 Ohio St.3d 400, 2002-Ohio-4906, at ¶ 8-12, we find assignment of error IB not well-taken as well.
 {¶ 2} Upon due consideration, the decision of the Huron County Court of Common Pleas is affirmed. Appellants are ordered to pay the court costs of this appeal.
                           JUDGMENT AFFIRMED. Peter M. Handwork, P.J. Mark L. Pietrykowski, J. Judith Ann Lanzinger, J.